         Case 1:19-cr-00373-PGG Document 183 Filed 01/21/20 Page 1 of 3
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    January 21, 2020

BY ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti,
               S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

        The Government respectfully submits this letter pursuant to the Court’s order (Dkt. No.
182), dated January 20, 2020, directing the Government to identify evidence contrary to the
defendant’s statement by letter of the same day that he “is unaware of any judgment or court order
that required [him] to pay $2,049,000 in spousal and child support as of March 2019” (Dkt. No.
171, at 2).

       The defendant’s statement is misleading at best. He “does not dispute that Lisa Storie-
Avenatti obtained a Court Order on October 22, 2018 . . . requiring [the defendant] to make
monthly payments for spousal support and child support.” (Id. at 1 (emphasis in original).) And
as noted in the Government’s letter dated January 15, 2020, an attorney retained by Ms. Storie—
and indeed Ms. Storie herself, if necessary, and with whom the Government has also spoken—
would testify that the amount outstanding on that October 22, 2018 Order amounted to well in
excess of $2,000,000, as calculated below and in the records attached hereto as Exhibit. (See Dkt.
No. 148, at 3).

         The October 22, 2018 Order, attached to the Government’s January 15, 2020 letter as
Exhibit 5, required the defendant to pay $37,897 per month in child support retroactive to
January 1, 2018; $124,398 per month in spousal support retroactive to January 1, 2018; $185,000
in attorney’s fees and costs; and $30,000 in accounting fees and costs. (See Dkt. No. 148-1, Ex. 5
at 6-8.)1 Ms. Storie and her attorney maintained records documenting the amounts owed, with
interest, by the defendant, who failed to meet his monthly obligations, as well as any payments or




1
    The Government’s January 15, 2020 letter inadvertently listed the monthly child support
obligation as $31,897, omitting an additional $6,000 monthly obligation.
         Case 1:19-cr-00373-PGG Document 183 Filed 01/21/20 Page 2 of 3
Honorable Paul G. Gardephe
United States District Judge
January 21, 2020
Page 2

turnover of assets from the defendant.2 Those records reflect that, at the end of February 2019, the
defendant owed approximately $332,643.02 in child support, approximately $1,664,859.90 in
spousal support, approximately $191,166.68 in attorney’s fees and costs, and approximately
$31,000 in accounting fees and costs, for a total of approximately $2,219,669.60 in past due
obligations (which is in excess of the Government’s initial estimate). (See Ex. A.)

        Rather than pay these balances, on April 4, 2019 (after the defendant’s arrest in this case,
and, as the Superior Court later concluded, some six months after such a motion was required to
be filed), the defendant moved to set aside the October 22, 2018 Order, claiming, among other
things, that it was procured by perjury. (See Statement of Decision, attached hereto as Exhibit B,
at 4.) On May 10, 2019, the Superior Court of California issued a writ of execution, attached
hereto as Exhibit C, indicating that the amount owed by the defendant, after credits, was
$2,484,394.92. On October 28, 2019, the Superior Court of California rejected the defendant’s
April 4, 2019 attempt to set aside the October 22, 2018 on the merits, found that that motion was
untimely in any event, and affirmed the October 22, 2018 Order. (See Ex. B.) In short, there can
be no real dispute—nor does the defendant appear in fact to dispute—that, in March 2019, the
October 22, 2018 Order was in force and, indeed, remains in force today.

        In his letter, the defendant also protests the admission of a $10,000,000 judgment entered
against his law firm, Eagan Avenatti LLP (“Eagan Avenatti”), on the principal basis that this
judgment was against a limited liability partnership. (Dkt. No. 171, at 1-2.) But the defendant
does not dispute that this firm was owned by Avenatti and Associates, which was in turn wholly
owned by the defendant. In any event, the degree to which the defendant was technically
personally liable for more than approximately $5 million, rather than “merely” being the owner of
an entity that owed that money, is beside the point. As set forth in the Government’s January 15,
2020 letter, the Government expects that the Office Manager will testify that she had numerous
conversations with the defendant in and around March 2019 regarding the difficulties that the
defendant faced in continuing to operate his law practice due to the debts owed by Eagan Avenatti,
and that, contemporaneously with his engagement in the alleged extortion and fraud scheme, the
defendant stated, in substance, that he expected that he would soon be able to pay off those debts.
(Dkt. No. 148, at 1-2.) The $10,000,000 debt owed by Eagan Avenatti is therefore highly relevant
of the defendant’s intent, regardless of whether it constituted, in whole or in part, a debt for which
the defendant was personally liable.

        The defendant also contends that the $10,000,000 judgment against Eagan Avenatti and
the more than $5,000,000 against the defendant personally were not separate obligations, but rather
the latter was a subset of the former. (Dkt. No. 171, at 1-2.) The defendant does not dispute,


2
    The defendant tellingly neither suggests how much, if any, “certain monies” were paid during
the relevant time period, nor describes the “certain assets” he purportedly turned over. (Dkt.
No. 171, at 2.) The Government’s expects that Ms. Storie and/or her attorney would testify that
the calculations set forth herein are net of any payments made or assets received by Ms. Storie,
and that virtually all of the supposed assets provided to Ms. Storie by the defendant were of little
or no value due to outstanding financing arrangements for those items.
         Case 1:19-cr-00373-PGG Document 183 Filed 01/21/20 Page 3 of 3
Honorable Paul G. Gardephe
United States District Judge
January 21, 2020
Page 3

however, that there were separate judgments, by separate courts, entered against Eagan Avenatti
for $10,000,000 and against the defendant personally for in excess of $5,000,000. (Id.; see also
Dkt. No. 148-1, Exs. 1-2.) Moreover, the Government expects that the Office Manager would
testify that, based on conversations with the defendant, she understood the two judgments to
constitute separate obligations (as did at least one other party to the settlement agreement that
resulted in these judgments). The defendant is free to cross-examine the Office Manager on what
the defendant said to her that gave rise to this understanding, but even were the defendant correct
about the nature of the $10,000,000 and $5,000,000 judgments, evidence that the defendant was
millions of dollars in debt, both personally and professionally, cared about that debt, and appeared
to link it to the charged conduct, remains highly relevant.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:    s/ Matthew D. Podolsky
                                                     Matthew D. Podolsky
                                                     Daniel C. Richenthal
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-1947/2109/2616

Attachments

cc:    (by ECF)

       Counsel of Record
Case 1:19-cr-00373-PGG Document 183-1 Filed 01/21/20 Page 1 of 5




                     EXHIBIT A
                                             Case 1:19-cr-00373-PGG Document 183-1 Filed 01/21/20 Page 2 of 5
                                                                            BISBEE LAW GROUP, PC
                                                     CHILD SUPPORT AUDIT - FINDINGS & ORDER AFTER HEARING FILED 10/22/18

Support Obligor       Michael Avenatti                            Order Type                 Child                                                                       County Orange
Support Obligee       Lisa Storie-Avenatti                       Arrears Type         NEV                      Never Assigned                                    Court Case No. 17 D 009930
     Child                DOB           Eman.              Total Charges                      Total Payments                                       Balance Due
    Agostino            08/26/14       08/30/32        Principal     Interest       Principal     Interest   Total Paid               Principal     Interest      Total Owed
                                                      $720,043.00 $25,388.25       $262,999.00         $0.00 $262,999.00             $457,044.00    $25,388.25     $482,432.25
           Interest     Current              Payments                      Distribution of Payments                                                              END OF MONTH
  Month/     Rate       Support         Monthly       Total          Current       Interest      Arrears            Interest          Interest      Interest       Principal       Total
   Year     (10%)        DUE             Pymt      Amt Paid           Paid           Paid          Paid               Rate            Charges       Balance         Balance       Balance

Jan-2018    0.00        $37,897.00           $0.00          $0.00          $0.00            $0.00          $0.00          0.00%            $0.00        $0.00       $37,897.00    $37,897.00
Feb-2018    0.00        $37,897.00           $0.00          $0.00          $0.00            $0.00          $0.00          0.00%            $0.00        $0.00       $75,794.00    $75,794.00
Mar-2018    0.00        $37,897.00           $0.00          $0.00          $0.00            $0.00          $0.00          0.00%            $0.00        $0.00      $113,691.00   $113,691.00
Apr-2018    0.00        $37,897.00           $0.00          $0.00          $0.00            $0.00          $0.00          0.00%            $0.00        $0.00      $151,588.00   $151,588.00
May-2018    0.00        $37,897.00     $108,102.00    $108,102.00   $37,897.00              $0.00 $70,205.00              0.00%            $0.00        $0.00       $81,383.00    $81,383.00
Jun-2018    0.00        $37,897.00      $19,000.00     $19,000.00   $19,000.00              $0.00          $0.00          0.00%            $0.00        $0.00      $100,280.00   $100,280.00
Jul-2018    0.00        $37,897.00      $20,000.00     $20,000.00   $20,000.00              $0.00          $0.00          0.00%            $0.00        $0.00      $118,177.00   $118,177.00
Aug-2018    0.00        $37,897.00           $0.00          $0.00          $0.00            $0.00          $0.00          0.00%            $0.00        $0.00      $156,074.00   $156,074.00
Sep-2018    0.00        $37,897.00           $0.00          $0.00          $0.00            $0.00          $0.00          0.00%            $0.00        $0.00      $193,971.00   $193,971.00
Oct-2018    0.00        $37,897.00           $0.00          $0.00          $0.00            $0.00          $0.00          0.00%            $0.00        $0.00      $231,868.00   $231,868.00
Nov-2018                $37,897.00      $24,000.00     $24,000.00   $24,000.00              $0.00          $0.00         10.00%        $2,048.04    $2,048.04      $245,765.00   $247,813.04
Dec-2018                $37,897.00      $36,000.00     $36,000.00   $36,000.00              $0.00          $0.00         10.00%        $2,063.85    $4,111.89      $247,662.00   $251,773.89
Jan-2019                $37,897.00           $0.00          $0.00          $0.00            $0.00          $0.00         10.00%        $2,379.66    $6,491.55      $285,559.00   $292,050.55
Feb-2019                $37,897.00           $0.00          $0.00          $0.00            $0.00          $0.00         10.00%        $2,695.47    $9,187.02      $323,456.00   $332,643.02
Mar-2019                $37,897.00      $18,000.00     $18,000.00   $18,000.00              $0.00          $0.00         10.00%        $2,861.28   $12,048.30      $343,353.00   $355,401.30
Apr-2019                $37,897.00      $37,897.00     $37,897.00   $37,897.00              $0.00          $0.00         10.00%        $2,861.28   $14,909.58      $343,353.00   $358,262.58
May-2019                $37,897.00           $0.00          $0.00          $0.00            $0.00          $0.00         10.00%        $3,177.08   $18,086.66      $381,250.00   $399,336.66
Jun-2019                $37,897.00           $0.00          $0.00   Section  6, lines 22-25$0.00
                                                                           $0.00              of page 6 of the Findings &10.00%
                                                                                                           $0.00          Order        $3,492.89   $21,579.55      $419,147.00   $440,726.55
Jul-2019                $37,897.00           $0.00          $0.00   After Hearing
                                                                           $0.00 filed on$0.0010/22/2018 requires
                                                                                                           $0.00 Michael 10.00%        $3,808.70   $25,388.25      $457,044.00   $482,432.25
Aug-2019                                                    $0.00   Avenatti   to pay Child $0.00
                                                                           $0.00             Support in the$0.00
                                                                                                            amount of 10.00%           $3,808.70   $29,196.95      $457,044.00   $486,240.95
                                                            $0.00   $37,897.00/mo.
                                                                           $0.00        commencing
                                                                                            $0.00 on 01/01/2018.
                                                                                                           $0.00       This order
                                                                                                                         10.00%        $3,808.70   $33,005.65      $457,044.00   $490,049.65
                                                            $0.00   remains   in full force and
                                                                           $0.00            $0.00effect.   $0.00         10.00%        $3,808.70   $36,814.35      $457,044.00   $493,858.35
                                                            $0.00          $0.00            $0.00          $0.00         10.00%        $3,808.70   $40,623.05      $457,044.00   $497,667.05
                                                            $0.00   The payments
                                                                           $0.00      made $0.00
                                                                                             were not voluntary
                                                                                                           $0.00payments    but
                                                                                                                         10.00%        $3,808.70   $44,431.75      $457,044.00   $501,475.75
                                                            $0.00   rather$0.00
                                                                            a result of liquidating
                                                                                            $0.00 property.    Michael Avenatti
                                                                                                           $0.00         10.00%        $3,808.70   $48,240.45      $457,044.00   $505,284.45
                                                            $0.00   has not  paid any child$0.00
                                                                           $0.00              support payments
                                                                                                           $0.00 for May,10.00%
                                                                                                                          June, or     $3,808.70   $52,049.15      $457,044.00   $509,093.15
                                                            $0.00   July of$0.00
                                                                            2019.           $0.00          $0.00         10.00%        $3,808.70   $55,857.85      $457,044.00   $512,901.85
                                                            $0.00          $0.00            $0.00          $0.00         10.00%        $3,808.70   $59,666.55      $457,044.00   $516,710.55
                                                            $0.00          $0.00            $0.00          $0.00         10.00%        $3,808.70   $63,475.25      $457,044.00   $520,519.25
                                                            $0.00          $0.00            $0.00          $0.00         10.00%        $3,808.70   $67,283.95      $457,044.00   $524,327.95
                                                            $0.00          $0.00            $0.00          $0.00         10.00%        $3,808.70   $71,092.65      $457,044.00   $528,136.65
                                                            $0.00          $0.00            $0.00          $0.00         10.00%        $3,808.70   $74,901.35      $457,044.00   $531,945.35
                                                            $0.00          $0.00            $0.00          $0.00         10.00%        $3,808.70   $78,710.05      $457,044.00   $535,754.05
                                                            $0.00          $0.00            $0.00          $0.00         10.00%        $3,808.70   $82,518.75      $457,044.00   $539,562.75
                                                            $0.00          $0.00            $0.00          $0.00         10.00%        $3,808.70   $86,327.45      $457,044.00   $543,371.45
                                                            $0.00          $0.00            $0.00          $0.00         10.00%        $3,808.70   $90,136.15      $457,044.00   $547,180.15
                                                            $0.00          $0.00            $0.00          $0.00         10.00%        $3,808.70   $93,944.85      $457,044.00   $550,988.85
   7/24/2019                                                                          Bisbee Law Group, PC                                                                              Page 1
                                                                                                                                                                          USAO373_00049142
                                              Case 1:19-cr-00373-PGG Document 183-1 Filed 01/21/20 Page 3 of 5
                                                                         BISBEE LAW GROUP, PC
                                                  SPOUSAL SUPPORT AUDIT - FINDINGS & ORDER AFTER HEARING FILED 10/22/18

Support Obligor       Michael Avenatti                             Order Type           Spousal                                                                     County Orange
Support Obligee       Lisa Storie                                 Arrears Type        NEV                    Never Assigned                                 Court Case No. 17 D 009930
                                                         Total Charges                 Total Payments                                        Balance Due
                                                     Principal      Interest  Principal    Interest Total Paid    Principal                  Interest       Total Owed
                                                   $2,363,562.00 $128,464.46 $189,001.00      $0.00 $189,001.00 $2,174,561.00               $128,464.46      $2,303,025.46
           Interest     Current                Payments                 Distribution of Payments                                                          END OF MONTH
  Month/     Rate       Support          Monthly       Total         Current       Interest   Arrears         Interest         Interest      Interest         Principal        Total
   Year     (10%)        DUE              Pymt       Amt Paid         Paid           Paid       Paid            Rate           Charges       Balance          Balance         Balance

Jan-2018    0.00      $124,398.00       $0.00             $0.00         $0.00             $0.00      $0.00         0.00%            $0.00         $0.00       $124,398.00     $124,398.00
Feb-2018    0.00      $124,398.00       $0.00             $0.00         $0.00             $0.00      $0.00         0.00%            $0.00         $0.00       $248,796.00     $248,796.00
Mar-2018    0.00      $124,398.00       $0.00             $0.00         $0.00             $0.00      $0.00         0.00%            $0.00         $0.00       $373,194.00     $373,194.00
Apr-2018    0.00      $124,398.00       $0.00             $0.00         $0.00             $0.00      $0.00         0.00%            $0.00         $0.00       $497,592.00     $497,592.00
May-2018    0.00      $124,398.00 $124,398.00       $124,398.00 $124,398.00               $0.00      $0.00         0.00%            $0.00         $0.00       $497,592.00     $497,592.00
Jun-2018    0.00      $124,398.00       $0.00             $0.00         $0.00             $0.00      $0.00         0.00%            $0.00         $0.00       $621,990.00     $621,990.00
                                                                 Section 12, lines 19-22 of page 7 of the Findings & Order
Jul-2018    0.00      $124,398.00       $0.00             $0.00         $0.00             $0.00      $0.00         0.00%            $0.00         $0.00       $746,388.00     $746,388.00
                                                                 After Hearing filed on 10/22/2018 requires Michael
Aug-2018    0.00      $124,398.00       $0.00             $0.00         $0.00             $0.00      $0.00         0.00%            $0.00         $0.00       $870,786.00     $870,786.00
                                                                 Avenatti to pay Spousal Support in the amount of
Sep-2018    0.00      $124,398.00       $0.00             $0.00 $124,398.00/mo.
                                                                        $0.00             $0.00      $0.00
                                                                                     commencing on 01/01/2018. This0.00%
                                                                                                                       order        $0.00         $0.00       $995,184.00     $995,184.00
Oct-2018    0.00      $124,398.00       $0.00             $0.00 remains$0.00              $0.00
                                                                          in full force and effect. $0.00          0.00%            $0.00         $0.00      $1,119,582.00   $1,119,582.00
Nov-2018              $124,398.00       $0.00             $0.00         $0.00             $0.00      $0.00        10.00%       $10,366.50    $10,366.50      $1,243,980.00   $1,254,346.50
Dec-2018              $124,398.00       $0.00             $0.00 Michael$0.00
                                                                         Avenatti has not   paid any $0.00
                                                                                          $0.00      spousal support
                                                                                                                  10.00%       $11,403.15    $21,769.65      $1,368,378.00   $1,390,147.65
Jan-2019              $124,398.00       $0.00             $0.00 payments    by his own volition.
                                                                        $0.00             $0.00 These   two payments
                                                                                                     $0.00             wer
                                                                                                                  10.00%       $12,439.80    $34,209.45      $1,492,776.00   $1,526,985.45
Feb-2019              $124,398.00       $0.00             $0.00 the result  of liquidating$0.00
                                                                        $0.00              property. $0.00
                                                                                                     Avenatti has 10.00%
                                                                                                                  not paid     $13,476.45    $47,685.90      $1,617,174.00   $1,664,859.90
                                                                 spousal support for May, June, or July of 2019.
Mar-2019              $124,398.00       $0.00             $0.00         $0.00             $0.00      $0.00        10.00%       $14,513.10    $62,199.00      $1,741,572.00   $1,803,771.00
Apr-2019              $124,398.00 $64,603.00         $64,603.00 $64,603.00                $0.00      $0.00        10.00%       $15,011.39    $77,210.39      $1,801,367.00   $1,878,577.39
May-2019              $124,398.00       $0.00             $0.00         $0.00             $0.00      $0.00        10.00%       $16,048.04    $93,258.43      $1,925,765.00   $2,019,023.43
Jun-2019              $124,398.00       $0.00             $0.00         $0.00             $0.00      $0.00        10.00%       $17,084.69   $110,343.12      $2,050,163.00   $2,160,506.12
Jul-2019              $124,398.00       $0.00             $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $128,464.46      $2,174,561.00   $2,303,025.46
Aug-2019                                                  $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $146,585.80      $2,174,561.00   $2,321,146.80
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $164,707.14      $2,174,561.00   $2,339,268.14
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $182,828.48      $2,174,561.00   $2,357,389.48
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $200,949.82      $2,174,561.00   $2,375,510.82
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $219,071.16      $2,174,561.00   $2,393,632.16
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $237,192.50      $2,174,561.00   $2,411,753.50
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $255,313.84      $2,174,561.00   $2,429,874.84
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $273,435.18      $2,174,561.00   $2,447,996.18
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $291,556.52      $2,174,561.00   $2,466,117.52
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $309,677.86      $2,174,561.00   $2,484,238.86
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $327,799.20      $2,174,561.00   $2,502,360.20
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $345,920.54      $2,174,561.00   $2,520,481.54
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $364,041.88      $2,174,561.00   $2,538,602.88
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $382,163.22      $2,174,561.00   $2,556,724.22
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $400,284.56      $2,174,561.00   $2,574,845.56
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $418,405.90      $2,174,561.00   $2,592,966.90
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $436,527.24      $2,174,561.00   $2,611,088.24
                                                          $0.00         $0.00             $0.00      $0.00        10.00%       $18,121.34   $454,648.58      $2,174,561.00   $2,629,209.58
   7/24/2019                                                                           Bisbee Law Group, PC                                                                             Page 1
                                                                                                                                                                        USAO373_00049143
                                          Case 1:19-cr-00373-PGG Document 183-1 Filed 01/21/20 Page 4 of 5
                                                                  BISBEE LAW GROUP, PC
                                    ATTORNEY FEES & COSTS AWARD $185,000 - FINDINGS & ORDER AFTER HEARING FILED 10/22/2018

Support Obligor        Michael Avenatti                       Order Type                                                                                County Orange
Support Obligee        Lisa Storie                           Arrears Type       NEV                   Never Assigned                            Court Case No. 17 D 009930
                                                       Total Charges                    Total Payments                             Balance Due
                                                   Principal     Interest     Principal     Interest   Total Paid   Principal       Interest   Total Owed
                                                  $185,000.00 $13,875.03           $0.00        $0.00        $0.00 $185,000.00      $13,875.03  $198,875.03
            Interest      Current          Payments                 Distribution of Payments                                                    END OF MONTH
  Month/      Rate        Support     Monthly    Total          Current       Interest   Arrears         Interest      Interest    Interest       Principal        Total
   Year      (10%)         DUE         Pymt    Amt Paid          Paid           Paid       Paid            Rate        Charges     Balance         Balance        Balance

Oct-2018     0.00       $185,000.00       $0.00         $0.00        $0.00           $0.00        $0.00        0.00%       $0.00        $0.00     $185,000.00     $185,000.00
Nov-2018                                  $0.00         $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67    $1,541.67     $185,000.00     $186,541.67
Dec-2018                                  $0.00         $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67    $3,083.34     $185,000.00     $188,083.34
Jan-2019                                  $0.00         $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67    $4,625.01     $185,000.00     $189,625.01
Feb-2019                                  $0.00       Section
                                                        $0.00 15, lines  3-6 of page $0.00
                                                                     $0.00            8 of the Findings
                                                                                                  $0.00 & Order
                                                                                                              10.00%   $1,541.67    $6,166.68     $185,000.00     $191,166.68
Mar-2019                                  $0.00       After Hearing filed
                                                        $0.00        $0.00 on 10/22/2018
                                                                                     $0.00 requires  Michael 10.00%
                                                                                                  $0.00                $1,541.67    $7,708.35     $185,000.00     $192,708.35
Apr-2019                                  $0.00       Avenatti
                                                        $0.00 to pay$0.00
                                                                       as further support
                                                                                     $0.00 $185,000.00
                                                                                                  $0.00 for an10.00%   $1,541.67    $9,250.02     $185,000.00     $194,250.02
May-2019                                  $0.00       attorney
                                                        $0.00 fee award,
                                                                     $0.00 payable $0.00
                                                                                     forthwith. $0.00         10.00%   $1,541.67   $10,791.69     $185,000.00     $195,791.69
Jun-2019                                  $0.00         $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $12,333.36     $185,000.00     $197,333.36
Jul-2019                                  $0.00       Michael
                                                        $0.00 Avenatti   has not paid$0.00
                                                                     $0.00             anything on  this attorney
                                                                                                  $0.00       10.00%   $1,541.67   $13,875.03     $185,000.00     $198,875.03
Aug-2019                                              fee award since
                                                        $0.00           it became due
                                                                     $0.00              in October$0.00
                                                                                     $0.00          of 2018. 10.00%    $1,541.67   $15,416.70     $185,000.00     $200,416.70
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $16,958.37     $185,000.00     $201,958.37
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $18,500.04     $185,000.00     $203,500.04
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $20,041.71     $185,000.00     $205,041.71
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $21,583.38     $185,000.00     $206,583.38
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $23,125.05     $185,000.00     $208,125.05
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $24,666.72     $185,000.00     $209,666.72
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $26,208.39     $185,000.00     $211,208.39
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $27,750.06     $185,000.00     $212,750.06
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $29,291.73     $185,000.00     $214,291.73
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $30,833.40     $185,000.00     $215,833.40
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $32,375.07     $185,000.00     $217,375.07
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $33,916.74     $185,000.00     $218,916.74
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $35,458.41     $185,000.00     $220,458.41
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $37,000.08     $185,000.00     $222,000.08
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $38,541.75     $185,000.00     $223,541.75
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $40,083.42     $185,000.00     $225,083.42
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $41,625.09     $185,000.00     $226,625.09
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $43,166.76     $185,000.00     $228,166.76
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $44,708.43     $185,000.00     $229,708.43
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $46,250.10     $185,000.00     $231,250.10
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $47,791.77     $185,000.00     $232,791.77
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $49,333.44     $185,000.00     $234,333.44
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $50,875.11     $185,000.00     $235,875.11
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $52,416.78     $185,000.00     $237,416.78
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $53,958.45     $185,000.00     $238,958.45
                                                        $0.00        $0.00           $0.00        $0.00       10.00%   $1,541.67   $55,500.12     $185,000.00     $240,500.12
7/24/2019                                                                         Bisbee Law Group, PC                                                                          Page 1
                                                                                                                                                                USAO373_00049141
                                          Case 1:19-cr-00373-PGG Document 183-1 Filed 01/21/20 Page 5 of 5
                                                               BISBEE LAW GROUP, PC
                                ACCOUNTING FEES AND COSTS AWARD $30,000 - FINDINGS & ORDER AFTER HEARING FILED 10/22/2018

Support Obligor        Michael Avenatti                    Order Type                                                                                 County Orange
Support Obligee        Lisa Storie                        Arrears Type     NEV                  Never Assigned                                Court Case No. 17 D 009930
                                                   Total Charges                   Total Payments                               Balance Due
                                               Principal     Interest    Principal     Interest   Total Paid       Principal     Interest   Total Owed
                                               $30,000.00 $1,750.00           $0.00        $0.00        $0.00      $30,000.00     $1,750.00   $31,750.00
            Interest      Current          Payments              Distribution of Payments                                                     END OF MONTH
  Month/      Rate        Support     Monthly    Total       Current       Interest   Arrears      Interest        Interest      Interest       Principal        Total
   Year      (10%)         DUE         Pymt    Amt Paid       Paid           Paid       Paid         Rate          Charges       Balance        Balance         Balance

 Oct-2018    0.00        $30,000.00                 $0.00        $0.00          $0.00       $0.00       0.00%          $0.00          $0.00      $30,000.00      $30,000.00
 Nov-2018                                           $0.00        $0.00          $0.00       $0.00      10.00%        $250.00       $250.00       $30,000.00      $30,250.00
 Dec-2018                                           $0.00        $0.00          $0.00       $0.00      10.00%        $250.00       $500.00       $30,000.00      $30,500.00
 Jan-2019                                           $0.00        $0.00          $0.00       $0.00      10.00%        $250.00       $750.00       $30,000.00      $30,750.00
                                                      Section 16, lines 7-8 of page 6 of the Findings & Order
 Feb-2019                                           $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $1,000.00      $30,000.00      $31,000.00
                                                      After Hearing filed on 10/22/2018 requires Michael
 Mar-2019                                           $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $1,250.00      $30,000.00      $31,250.00
                                                      Avenatti to pay as additional support $30,000, payable
 Apr-2019                                           $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $1,500.00      $30,000.00      $31,500.00
                                                      forthwith. This order remains in full force and effect.
 May-2019                                           $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $1,750.00      $30,000.00      $31,750.00
 Jun-2019                                           $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $2,000.00      $30,000.00      $32,000.00
                                                      Michael Avenatti has not paid anything on this order since
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $2,250.00      $30,000.00      $32,250.00
                                                      inception.
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $2,500.00      $30,000.00      $32,500.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $2,750.00      $30,000.00      $32,750.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $3,000.00      $30,000.00      $33,000.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $3,250.00      $30,000.00      $33,250.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $3,500.00      $30,000.00      $33,500.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $3,750.00      $30,000.00      $33,750.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $4,000.00      $30,000.00      $34,000.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $4,250.00      $30,000.00      $34,250.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $4,500.00      $30,000.00      $34,500.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $4,750.00      $30,000.00      $34,750.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $5,000.00      $30,000.00      $35,000.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $5,250.00      $30,000.00      $35,250.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $5,500.00      $30,000.00      $35,500.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $5,750.00      $30,000.00      $35,750.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $6,000.00      $30,000.00      $36,000.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $6,250.00      $30,000.00      $36,250.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $6,500.00      $30,000.00      $36,500.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $6,750.00      $30,000.00      $36,750.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $7,000.00      $30,000.00      $37,000.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $7,250.00      $30,000.00      $37,250.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $7,500.00      $30,000.00      $37,500.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $7,750.00      $30,000.00      $37,750.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $8,000.00      $30,000.00      $38,000.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $8,250.00      $30,000.00      $38,250.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $8,500.00      $30,000.00      $38,500.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $8,750.00      $30,000.00      $38,750.00
                                                    $0.00        $0.00          $0.00       $0.00      10.00%        $250.00      $9,000.00      $30,000.00      $39,000.00
7/24/2019                                                                   Bisbee Law Group, PC                                                                              Page 1
                                                                                                                                                              USAO373_00049139
Case 1:19-cr-00373-PGG Document 183-2 Filed 01/21/20 Page 1 of 7




                     EXHIBIT B
Case 1:19-cr-00373-PGG Document 183-2 Filed 01/21/20 Page 2 of 7




                                                          USAO373_00057033
Case 1:19-cr-00373-PGG Document 183-2 Filed 01/21/20 Page 3 of 7




                                                          USAO373_00057034
Case 1:19-cr-00373-PGG Document 183-2 Filed 01/21/20 Page 4 of 7




                                                          USAO373_00057035
Case 1:19-cr-00373-PGG Document 183-2 Filed 01/21/20 Page 5 of 7




                                                          USAO373_00057036
Case 1:19-cr-00373-PGG Document 183-2 Filed 01/21/20 Page 6 of 7




                                                          USAO373_00057037
Case 1:19-cr-00373-PGG Document 183-2 Filed 01/21/20 Page 7 of 7




                                                          USAO373_00057038
Case 1:19-cr-00373-PGG Document 183-3 Filed 01/21/20 Page 1 of 2




                     EXHIBIT C
                     Case 1:19-cr-00373-PGG Document 183-3 Filed 01/21/20 Page 2 of 2



                                                                                                                                                                           EJ-130
ATTORNEY OR PARTY WiT>iOUT ATTOR-.EV                             STATE BAR NO ..                                                        FOR COURT USE ONLY
NAME   RONN BISBEE, SBN 207071
           BISBEE LAW GROUP. PC
Fll'V,I NAME
srnE<:rAoDREss 24040 Camino del Avion, Ste. A-109

crrr Monarch Beach                             STATE CA                                      ZIP CODE   92629
TEl ~P~ONf NO (949) 481-9664                  FAX NO·

E-MAIL AODRcss info@enforcemyorder.com

ATTORNEY fOR {oame1, Lisa Storie-Avenatti
                     [TI      ORIGINAL JlJOGME.NT CREDITOR          D      ASSIGNEE OF RECORD
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
                 341 The City Drive S.
    rrl-(!'Er ADDREss
                 PO Box 14170
    MAJu«:; AOoRE.ss
C!TYA.No21Pcooe: Orange, CA 92868-3205
    &ilANcH NAME Lamoreaux Jus.tice Center
                                                                                                                         CASE NUMBER·
      Plaintiff: MICHAEL AVENATTI
Defendant:LISA STORIE-AVENATTI
                                                                                                                                          170009930
        [X]                   EXECUTION (Money Judgment)
                                                                                                                         D     Limited Civil Case
                                                                                                                               (including Small Claims)
WRIT OF [7                    POSSESSION OF              D        Personal Property
                                                                                                                         [X]   Unlimited Civil Case
                    CJ SALE                              LJ       Real Property                                                (including Family and Probate)

       To the Sheriff or Marshal of the County of: Orange
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name) Lisa Storie-Avenatti
   is the       w
               original judgment creditor                    [     ] assignee of record                 whose address is shown on this form above the court's name.

4. Judgment debtor (name, type of legal entity if not a                            9.   D        See next page for information on real or personal property to be
   natural person, and last known sdaress).                                                      delivered under a writ of possession or sold under a writ of sale,
                                                                                   10.[.=] This writ is issued on a sister-state judgment.
       jMichae! Avenatti                                                           For Items 11-17, see form MC-012 and form MC-013-INFO
        10000 Santa Monica Blvd. No 2205                                           11. Total judgment (as entered or renewed)                  $                2,831,720.00
        Los Angeles. CA 90024                                                      12. Costs after judgment (CCP 685 090)                      $                              0.00
                                                                                   13. Subtotal (add 11 and 12)                                $                2,831,720.00
                                                                       _J
5
       b        Additional judgment debtors on next page

   Judgment entered on (date).·
                                                                                   14. Credits to principal (after credit to interest)
                                                                                   15. Principal remaining due (subtract 14 from 13) $
                                                                                   16. Accrued interest remaining due per CCP
                                                                                                                                               $


                                                                                                                                               $
                                                                                                                                                                  452,000.00
                                                                                                                                                                2,379,720.00
                                                                                                                                                                  104,649.92
        04/23/18 & 10/22/18                                                            685.050(b) (not on GC 6103 5 fees)
6. '  I Judgment renewed on (dates):                                               17. Fee for issuance of writ                                $                       25.00
                  N/A                                                              18. Total (add 15, 16, and 17)                              $                2,484,394.92
                                                                                   19. Levying officer:
7. Notice of sale under this writ                                                       a. Add daily interest from date otwrit (al
       a.   1Xl            has not been requested.                                         the legal rate on 15) (not on GC
       b.   ~J             has been requested (see next page)                              6103 5 fees)                      .                 $                           651.98
                                                                                        b. Pay directly to court costs included in
8.     D        Joint debtor information on next page.                                     11 and 17 (GC 6103.5. 6863'1; CCP
l              :,,_,,..a      u:....;;::
                                                                                           699.520(1)) . .          ,      .                   $                              0.00




                                           ~~qa,.~_I()~ 21!.!!                                     J      Cleek by~            l'1 l(J m I                         ~~ST
                                                                                                                                                                       !
                                                  NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                           Page 1 of J

                                                                                                                                 Coda of C,s11 Prceo<1w<>. §§699 520, 712.010, 715010
                                                                           WRIT OF EXECUTION ·                                                              Govommont coce. § 6103.5
                                                                                                                                                                    11iww coons ca.gov

                                            www.ceb.com




                                                                                                                   MAY O 7 2019
